DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rensing (US 2018/0224402 A1, heretofore referred to as Rensing).

Regarding claim 1, Rensing teaches a probe for a nondestructive testing device using a crossed gradient induced current (Rensing; Fig 5a and Par 0012; Rensing teaches using to coils to cancel the net current to zero), the probe comprising: an induction coil (Rensing; Figs 5a and 7, Elements 510 and 520) formed to have a predetermined width (Rensing; Par 0048 and 0061) and to generate a first induced current and 

Regarding claim 2, Rensing teaches the probe of claim 1, wherein the induction coil is formed such that the first and second induced currents are generated in a direction crossing (Rensing; Fig 5b, Element 530) with respect to an imaginary reference line extending in a width direction (Rensing; Fig 5a, Element 540 and Par 0050).

Regarding claim 3, Rensing teaches the probe of claim 1, wherein the induction coil is formed to linearly extend to a predetermined length (Rensing; Par 0069).

Regarding claim 4, Rensing teaches the probe of claim 1, wherein the induction coil is formed to extend in an annular shape having a predetermined radius (Rensing; Par 0048).

Regarding claim 14, Rensing teaches the probe of claim 2, wherein the induction coil is formed to linearly extend to a predetermined length (Rensing; Par 0069).

Regarding claim 15, Rensing teaches the probe of claim 2, wherein the induction coil is formed to extend in an annular shape having a predetermined radius (Rensing; Par 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rensing in view of Lepage (US 2012/00250025816 A1, heretofore referred to as Lepage).

Regarding claim 5, Rensing teaches the probe of claim 1.
Rensing is silent on wherein the induction coil is formed in an annular shape such that a hollow is provided at a center of the induction coil and manufactured by hinging a base coil, which generates an induced current in a circumferential direction when a current is applied, in multiple stages.
Lepage teaches wherein the induction coil is formed in an annular shape (Lepage; Fig 10, Elements 1001-1005) such that a hollow is provided at a center of the induction coil and manufactured by hinging a base coil (Lepage; Fig 10 and Par 0056), which generates an induced current in a circumferential direction when a current is applied, in multiple stages (Lepage; Par 0056).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Rensing with the coil of Lepage in order to allow lower signal to noise ratios (Lepage; Par 0056).

Regarding claim 7, the combination of Rensing and Lepage teaches the probe of claim 5. Rensing further teaches wherein the induction coil is manufactured of the base coil of which a ratio of a circumferential length to a width is an integer multiple of 2sqrt2 (Rensing; Par 0070; Rensing teaches the ratio can be optimized based on the angles of the current).

Regarding claim 8, Rensing teaches a method of manufacturing an induction coil for a nondestructive testing device (Rensing; Fig 5a and Par 0012), the method comprising: providing a base coil (Rensing; Figs 5a and 7, Elements 510 and 520) which generates an induced current when a current is applied from a power supply (Rensing; Fig 5a and Par 0012; Rensing teaches using to coils to cancel the net current to zero); and manufacturing an induction coil(Rensing; Fig 7, Elements 710 and 720) by having a first induced current and a second induced current crossing each other are generated when a current is applied (Rensing; Par 0061; Rensing teaches drive coils 510 and 520 induce currents to be measured by the eddy current sensors 710 and 720).
	Rensing is silent on manufacturing an induction coil by hinging the base coil in multiple stages.
Lepage teaches manufacturing an induction coil by hinging the base coil in multiple stages (Lepage; Fig 10, Elements 1001-1005 and Par 0056).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Rensing with the coil of Lepage in order to allow lower signal to noise ratios (Lepage; Par 0056).


Regarding claim 9, the combination of Rensing and Lepage teaches the method of claim 8.
Rensing is silent onwherein in the providing operation, the base coil is formed in an annular shape such that a hollow is provided in a center of the base coil to generate an induced current in a circumferential direction when the current is applied.
Lepage teaches wherein in the providing operation, the base coil is formed in an annular shape such that a hollow is provided in a center of the base coil (Lepage; Fig 10, Elements 1001-1005) to 
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Rensing with the coil of Lepage in order to allow lower signal to noise ratios (Lepage; Par 0056).


Regarding claim 13, the combination of Rensing and Lepage teaches the method of claim 9.  Rensing further teaches wherein a ratio of a circumferential length to a width of the base coil is an integer multiple of 2sqrt2 (Rensing; Par 0070; Rensing teaches the ratio can be optimized based on the angles of the current).

Regarding claim 16, Rensing teaches the probe of claim 2. 
Rensing is silent on wherein the induction coil is formed in an annular shape such that a hollow is provided at a center of the induction coil and manufactured by hinging a base coil, which generates an induced current in a circumferential direction when a current is applied, in multiple stages.
Lepage teaches wherein the induction coil is formed in an annular shape such that a hollow is provided at a center of the induction coil (Lepage; Fig 10, Elements 1001-1005) manufactured by hinging a base coil, which generates an induced current in a circumferential direction when a current is applied, in multiple stages (Lepage; Par 0056).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Rensing with the coil of Lepage in order to allow lower signal to noise ratios (Lepage; Par 0056).


Allowable Subject Matter
Claims 6 and 10-12 are objected to for having allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 6, the specific limitations of  “…wherein the induction coil is manufactured such that first folded portions of the base coil, which mutually face each other based on a center of the hollow, are folded to be located parallel to second folded portions of the base coil between the first folded portions, and then the second folded portions are hinged in multiple stages in a direction crossing a length direction of the second folded portion such that the second folded portions are twisted with each other.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The following is a statement of reasons for the indication of allowable subject matter:  In claim 10, the specific limitations of  “…wherein the manufacturing operation includes: a first hinging operation of hinging first folded portions of the base coil facing each other based on a center of the hollow; and after the first hinging operation, a second hinging operation of hinging second folded portions of the base coil between the first folded portions in multiple stages.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 11-12 are objected to for depending from objected claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Takahata teaches a flexible induction sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM S CLARKE/Examiner, Art Unit 2867               

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867